In an action to recover damages for personal injuries, the defendant appeals from a judgment of the Supreme Court, Rockland County (Nelson, J.), entered October 21, 2004, which, upon a jury verdict, and upon the denial of its motion pursuant to CPLR 4401 for judgment as a matter of law, is in favor of the plaintiff and against it in the principal sum of $108,624.00.
*883Ordered that the judgment is affirmed, without costs or disbursements.
A motion for judgment as a matter of law pursuant to CPLR 4401 may be granted when the trial court determines that, upon the evidence presented, there is no rational process by which a jury could find in favor of the nonmoving party (see Szczerbiak v Pilat, 90 NY2d 553, 556 [1997]). In considering such a motion, “the trial court must afford the party opposing the motion every inference which may properly be drawn from the facts presented, and the facts must be considered in the light most favorable to the nonmovant” (Hand v Field, 15 AD3d 542, 543 [2005]). Contrary to the defendant’s contention, viewing the facts in the light most favorable to the plaintiff, the evidence adduced at trial was sufficient to establish a prima facie case that the plaintiff’s accident was proximately caused by the defendant’s negligence in failing to secure a manhole on its property.
The defendant’s remaining contentions are without merit. Schmidt, J.P., Krausman, Mastro and Covello, JJ., concur.